Citation Nr: 0534077	
Decision Date: 12/19/05    Archive Date: 12/30/05	

DOCKET NO.  03-00 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
claimed as additional disability resulting from treatment for 
the service-connected sinusitis. 

2.  Entitlement to an initial evaluation in excess of 
20 percent for reflex sympathetic dystrophy and ulnar 
hyperesthesia of the right hand. 

3.  Entitlement to an increased evaluation for residuals of 
blunt force trauma of the right ring and little fingers, 
currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee that denied the benefits sought on appeal.  The 
veteran, who had active service from January 1974 to December 
1976, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.

The Board notes that the RO addressed additional issues 
during the course of this appeal beyond those set forth on 
the title page of this decision.  However, in a statement 
from the veteran dated in June 2005 he specifically withdrew 
all issues then on appeal except for those set forth on the 
title page of this decision.  As such, the Board does not 
have jurisdiction to address any issue except those set forth 
on the title page of this decision.


REMAND

A preliminary review of the record discloses a need for 
additional evidentiary development prior to final appellate 
review.  With respect to the veteran's claim for service 
connection for a dental disorder, claimed as an additional 
disability resulting from treatment for his service-connected 
sinusitis, a review of the medical evidence discloses that it 
is unclear whether the veteran currently has any additional 
disorder resulting from treatment he received for his 
service-connected sinusitis.  

For example, following a February 1985 neurological 
examination the pertinent diagnoses were post-traumatic 
damage to the palatal nerve, supplying the sensation of the 
left side of the heart palate, multiple teeth missing with 
alveolar reabsorption and subjective dysesthesia of the left 
cheek of unknown etiology possibly related to the dental/ENT 
problems.  However, a VA dental examination performed in 
April 1985 noted the presence of inadequate masticatory 
function due to missing teeth that was unrelated to the 
oral-antral fistula.  A more recent VA dental record dated in 
December 2003 noted that the veteran appeared to have a 
permanent paresthesia of the greater palatine nerve which 
provided sensory innervation along one-quarter of the palatal 
tissue.  However, the assessment following the examination 
was that the veteran had two teeth extracted while he was in 
the military with postoperative complications 20 years ago, 
but that everything had been repaired and there were no 
defects.  Thus, because the April 1985 examination suggests 
that the veteran may have additional dental dysfunction, 
beyond that examined in the December 2003 inquiry, an 
additional VA examination is necessary in delineating the 
nature and etiology of any additional disorder the veteran 
may have as a result of treatment for his service-connected 
sinusitis.  

With respect to the claims for a higher initial evaluation 
for reflex sympathetic dystrophy and ulnar hyperesthesia of 
the right hand, and an increased evaluation for residuals of 
blunt force trauma of the right ring and little fingers, a 
preliminary review discloses a need for an additional 
examination to more clearly delineate the residuals of the 
injury the veteran sustained during service.  The veteran 
contends that two additional fingers were involved, and 
medical evidence discloses the presence of additional 
disorders of the right upper extremity, including involvement 
of nerves other than the ulnar nerve and disorders of the 
right elbow and right shoulder.  

For example, a September 1993 private medical capacity 
evaluation noted impairment of the right wrist, elbow and 
shoulder, although it is not clear whether such impairment is 
in any way related to the injury the veteran sustained during 
service.  A September 2003 statement from Sean F. Wolfort, 
M.D., indicated that he had examined the veteran and found 
signs and symptoms consistent with right carpal tunnel 
syndrome, ulnar nerve entrapment at Guyon's canal, cubital 
tunnel syndrome and signs of median nerve entrapment in the 
forearm, but again the relationship, if any, to the veteran's 
service connected disabilities is not clear.  

Also a VA outpatient treatment record dated in October 2003 
concluded that the veteran had a status post crush injury to 
the right hand with resulting reflex sympathetic dystrophy 
and dysfunction of the right hand, but that he also had signs 
and symptoms of cubital tunnel and carpal tunnel syndromes.  
Similar diagnoses were recorded on a VA medical record dated 
in June 2004.  

The veteran should be afforded an additional VA examination 
in order to more clearly delineate the nature of the 
residuals of the injury the veteran sustained during service.  
Since the issue of entitlement to an increased evaluation for 
residuals of blunt force trauma to the right ring and little 
fingers is intertwined with this question, the Board will 
defer consideration of that issue, as well as an increased 
evaluation for reflex sympathetic dystrophy and ulnar 
hyperesthesia of the right hand pending an additional VA 
examination.

Therefore, this case is being returned to the RO via the 
Appeals Management Center in Washington, D.C., and the 
veteran will be informed when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following actions:

1.  The veteran should be afforded an 
examination by appropriate physician(s) 
to ascertain the nature and etiology of 
any additional disorders that are the 
result of his service-connected sinusitis 
and treatment he received for that 
disorder.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner(s) should be 
conducted, and complaints and clinical 
findings should be reported in detail.  
The examiner(s) is/are requested to 
review all pertinent records associated 
with the claims file particularly service 
medical records and VA hospital records 
dated in 1978, and following this review 
and examination offer comments and an 
opinion as to whether the veteran has any 
additional disorders that are the result 
of his sinusitis and treatment he 
received for his sinusitis.  The 
examiner(s) should specify the diagnosis 
of any disorder found to be causally or 
etiologically related to the veteran's 
sinusitis and treatment he received for 
that disorder.  The claims file, must be 
made available to the examiner(s) for 
review in connection with the 
examination.

2.  The veteran should be afforded a 
neurological examination of his right 
upper extremity to ascertain the nature, 
severity, and etiology of all disorders 
of the right upper extremity that may be 
present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records and reports of private and VA 
examinations and treatment records dated 
following service, and following this 
review and examination, provide an 
opinion as to which disorders identified 
on examination are causally or 
etiologically related to the injury the 
veteran sustained during service.  The 
examiner should specify the nerves 
involved in the diagnosed disorders and 
indicate which nerves are associated with 
the service-connected disorders of the 
right upper extremity.  The examiner 
should report on the presence or absence 
of additional disorders of the wrist, 
elbow and shoulder and whether they are 
causally or etiologically related to the 
injury the veteran sustained during 
service.  For each nerve found to be 
associated with the service-connected 
disability the examiner is requested to 
specify whether the paralysis of the 
specific nerve is complete or incomplete, 
and if incomplete, whether it is 
characterized as mild, moderate or severe 
as set forth in the Schedule of Rating 
Disabilities for neurological disorders.  
The examiner is also requested to comment 
on the overall functional impairment of 
the right hand and whether the degree of 
impairment constitutes a loss of use of 
the right hand such that no effective 
function remains other than that which 
would be equally well served by an 
amputation stump at the site of the 
election below the elbow with a suitable 
prosthetic appliance.  The claims file, 
must be made available to the examiner 
for review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

